Name: Commission Regulation (EC) No 1341/2001 of 3 July 2001 amending Regulation (EC) No 169/2001 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to 70000 tonnes
 Type: Regulation
 Subject Matter: Europe;  marketing;  European construction;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1341Commission Regulation (EC) No 1341/2001 of 3 July 2001 amending Regulation (EC) No 169/2001 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to 70000 tonnes Official Journal L 181 , 04/07/2001 P. 0014 - 0014Commission Regulation (EC) No 1341/2001of 3 July 2001amending Regulation (EC) No 169/2001 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to 70000 tonnesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2), and in particular the last indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) Commission Regulation (EC) No 169/2001(4), as amended by Regulation (EC) No 573/2001(5), opened a standing invitation to tender for the resale on the internal market of 50000 tonnes of rice held by the Italian intervention agency.(3) In view of the current market situation, the quantity of rice put up for sale on the internal market should be increased by around 20000 tonnes of paddy rice held by the Italian intervention agency, made up of 10000 tonnes of the Japonica type and 10000 tonnes of the Indica type, and the time limit for the submission of tenders under the last partial invitation to tender should be extended.(4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 169/2001 is hereby amended as follows:1. In Article 1, "50000 tonnes of paddy rice, comprising 40000 tonnes of Japonica rice and 10000 tonnes of Indica rice" is replaced by "70000 tonnes of paddy rice, comprising 50000 tonnes of Japonica type and 20000 tonnes of the Indica type".2. In Article 2(2), the date "27 June 2001" is replaced by "31 July 2001".Article 2This Regulation shall enter into force on the day following is publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 23.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 26, 27.1.2001, p. 17.(5) OJ L 85, 24.3.2001, p. 4.